DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01 Aug 2022 for application number 16/438,496. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1 and 3-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “receive a selection of treatment of other operation”, on line 4, seems grammatically incorrect.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase, “receive a selection of treatment of other operation”, on line 3, seems grammatically incorrect.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase, “receive a selection of treatment of other operation”, on line 2, seems grammatically incorrect.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim is seemingly missing a “The” at the beginning of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari et al. [hereinafter as Tatsunari] (JP2008269281 – as cited in IDS filed 12 Jun 2019) in view of Ginetti (US 9,208,137 B2) further in view of Lehmann et al. [hereinafter as Lehmann] (US 2017/0192952 A1).
In reference to claim 1, Tatsunari teaches an information processing apparatus comprising:
a memory, storing an operation program; and a processor, executing the operation program [claim 5 discloses executing the functionality on a computer] to be configured to 
present a screen used to receive other operation in response to cancellation of a operation with respect to an object, wherein the other operation is executed after the operation, and perform the treatment of the other operation [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled]; performing an operation in response to the cancellation of the movement operation with respect to the object [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled; these operations are “performed” after cancellation of an operation].
However, Tatsunari does not explicitly teach a movement operation; wherein the screen includes options, which are used to determine whether or not to leave the object that preserves a result of the other operation executed after the movement operation but before that the movement operation is cancelled.
Ginetti teaches a movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation]; wherein the screen includes options, which are used to determine whether or not to leave the object that preserves a result of the other operation executed after the movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation] but before that the movement operation is cancelled [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact; this decision may be made before the cancelling of an operation].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari and Ginetti before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari to include the functionality as taught by Ginetti in order to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history to facilitate the distinguishing among edits in an edit list [Ginetti, col. 1, lines 45-46].
However, while Tatsunari teaches perform the treatment of the other operation [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled] and performing an operation in response to the cancellation of the movement operation with respect to the object [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled; these operations are “performed” after cancellation of an operation], and Ginetti teaches a movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation], Tatsunari and Ginetti do not explicitly teach a selection of treatment of other operation; performing treatment of the other operation after receiving the selection of the treatment of the other operation in response to the cancellation of the movement operation with respect to the object.
Lehmann teaches a selection of treatment of other operation; performing treatment of the other operation after receiving the selection of the treatment of the other operation in response to the cancellation of the movement operation with respect to the object [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.; the actions that are not deleted, remain, i.e. are performed].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari, Ginetti, and Lehmann before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari and Ginetti to include the functionality as taught by Lehmann in order to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history, and perform a treatment of other operation. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled to display an operation history, and perform a treatment of other operation to provide the advantage of a user to begin with a history of actions that are valid and applicable to data [Lehmann, para 0037].

In reference to claim 4, Tatsunari, Ginetti, and Lehmann teach the invention of claim 1 above.
Ginetti teaches movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation].
Tatsunari further teaches The information processing apparatus according to claim 1, wherein, in a case where the cancellation of the operation in which the result of the other operation is preserved is executed, duplication of the object that preserves the result of the other operation is generated [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations].
Ginetti further teaches that the result of the other operation is generated before the cancellation is executed [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact, e.g. the results of those edits are generated before the cancellation].
Lehmann further teaches The information processing apparatus according to claim 1, wherein, in a case where the cancellation of the operation in which the result of the other operation is preserved is executed, duplication of the object that preserves the result of the other operation is generated before the cancellation is generated [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.; for instance, one operation may be cancelled, and the others maintained; therefore, the other operations are maintained and are unaltered, as in a state before the cancellation takes place].

In reference to claim 5, Tatsunari, Ginetti, and Lehmann teach the invention of claim 4 above.
Ginetti teaches movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation].
Tatsunari further teaches The information processing apparatus according to claim 4, wherein the duplication of the object that preserves the result of the other operation is generated in a management location where an object corresponding to a duplication source exists at a point of time in which the movement operation is cancelled [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations; para 0038 discloses storing operations in an editing database during cancellation events]. 

	In reference to claim to claims 6-7, claims 6-7 are rejected for the same reasons as that of claim 1.	

In reference to claims 11-12, claims 11-12 are rejected for the same reasons as that of claims 4-5, respectively.

In reference to claims 18-19, claims 18-19 are rejected for the same reasons as that of claims 4-5, respectively.

Claim 3, 8, 10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari in view of Ginetti further in view of Lehmann further in view of Inose et al. [hereinafter as Inose] (US 2009/0307589 A1).         
In reference to claim 3, Tatsunari, Ginetti, and Lehmann teach the invention of claim 1 above.
Tatsunari further teaches The information processing apparatus according to claim 1, wherein the option, which is used to leave the object that preserves the result of the other operation, includes an option, on a history of an operation relevant to the object that preserves the result of the other operation [paras 0038-0041 disclose the ability to redo, e.g. preserve/duplicate, operations].
Ginetti further teaches The information processing apparatus according to claim 2, wherein the option, which is used to leave the object that preserves the result of the other operation, includes an option, the movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation] corresponding to a cancellation target by a operation, on a history of an operation relevant to the object that preserves the result of the other operation [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact]. 
Lehmann further teaches an option which is used to replace the operation corresponding to the cancellation target by a operation [para 0041 discloses removing and inserting actions, e.g. replacing, throughout an action history].
However, Tatsunari, Ginetti, and Lehmann do not explicitly teach a duplication operation.
Inose teaches a duplication operation [para 0053 discloses a copy operation].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari, Ginetti, Lehmann, and Inose before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari, Ginetti, and Lehmann to include the functionality as taught by Inose in order to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with a duplication operation. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with a duplication operation to provide an intuitive interface [Inose, para 0008].

In reference to claim 8, claim 8 is rejected for the same reasons as that of claim 3.

In reference to claim 10, Tatsunari, Ginetti, Lehmann, and Inose teach the invention of claim 8 above.
Tatsunari further teaches The information processing method according to claim 8, the method further comprising designate the newest operation among a plurality of operations executed after the movement operation as the cancellation target [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled]; any of the operations, including the newest, may be cancelled.

In reference to claim 13, Tatsunari, Ginetti, and Lehmann teach the invention of claim 7 above.
Ginetti further teaches a movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation]
Tatsunari teaches The information processing method according to claim 7, wherein the screen presented to receive the selection of treatment of other operation in response to the cancellation of the movement operation with respect to the object includes options including a cancel operation to cancel all operations executed after the movement operation [Fig. 6, para 0036 discloses the deleting, i.e. cancelling, of all operations after an operation], a leave operation to leave the object that preserves the result of the other operation after the movement operation [Fig. 7, para paras 0038-0040 disclose the ability to leave an operation]. Although Tatsunari may not explicating disclose that these options are presented on a screen, for instance via interface elements like buttons or icons, Tatsunari is clearly capable of performing these functionalities and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Tatsunari to provide interface elements to perform the functionalities it is capable of performing. One would have been motivated to do so in order to provide a predictable result using known methods.
However, Tatsunari, Ginetti, and Lehmann do not explicitly teach a change operation to copy operation after the movement operation. 
Inose teaches a change operation to copy operation after the movement operation [para 0053 discloses a copy operation].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari, Ginetti, Lehmann, and Inose before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari, Ginetti, and Lehmann to include the functionality as taught by Inose in order to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with a duplication operation. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a movement operation may be cancelled and replaced with a duplication operation to provide an intuitive interface [Inose, para 0008].

In reference to claim 14, claim 14 is rejected for the same reasons as that of claim 13.


In reference to claim 16, claim 16 is rejected for the same reasons as that of claim 10.
In reference to claim 17, claim 17 is rejected for the same reasons as that of claim 13.

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari in view of Ginetti further in view of Lehmann further in view of Inose further in view of Takamura et al. [hereinafter as Takamura] (US 2014/0075323 A1).
In reference to claim 9, Tatsunari, Ginetti, Lehmann, and Inose teach the invention of claim 8 above.
However, while Tatsunari teaches a history of a plurality of operations executed after the operation [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled], and Ginetti teaches a movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation], Tatsunari, Ginetti, Lehmann, and Inose do not explicitly teach The information processing method according to claim 8, the method further comprising search a history and designate one of the plurality of operations as the cancellation target.
Takamura teaches The information processing method according to claim 8, the method further comprising search a history and designate one of the plurality of operations as the cancellation target [para 0028 discloses searching an operation history and performing the edit (which may be cancelling) operation using the extracted operation history].
It would have been obvious to one of ordinary skill in art, having the teachings of Tatsunari, Ginetti, Lehmann, Inose, and Takamura before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Tatsunari, Ginetti, Lehmann, and Inose to include the functionality as taught by Takamura in order to obtain an operation cancellation system in which a history of operations may be searched in order to determine a cancellation target. 
One of ordinary skill in the art wanted to be motivated to obtain an operation cancellation system in which a history of operations may be searched in order to determine a cancellation target to facilitate the editing of operations by allowing for particular cancellation of operations [Takamura, para 0007].

In reference to claim 15, claim 15 is rejected for the same reasons as that of claim 9.

Response to Arguments
The objection to the title has been removed in light of amendments.
Applicant contends that the prior art does not teach, “perform the treatment of the other operation after receiving the selection of the treatment of the other operation in response to the cancellation of the movement operation with respect to the object, wherein the screen includes options, which are used to determine whether or not to leave the object that preserves a result of the other operation executed after the movement operation but before that the movement operation is cancelled“; Examiner respectfully disagrees. Tatsunari teaches, perform the treatment of the other operation [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled]; performing an operation in response to the cancellation of the movement operation with respect to the object [para 0035 discloses the display of an operation history list of a plurality of operations upon cancellation of an operation; Figs. 6, 8, paras 0035-0037, 0048-0050 disclose that cancelling an operation (for instance, number 2) populates a history of operations including the operation and operations performed after the operation (for instance, numbers 2, 3, 4); numbers 2, 3, 4 can then be undone/cancelled; these operations are “performed” after cancellation of an operation]. That is, Tatsunari teaches the ability to perform treatment of an operation and “perform” an operation in response to cancelling an operation; that some operations are maintained constitutes the “performing.” Ginetti teaches a movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation]; wherein the screen includes options, which are used to determine whether or not to leave the object that preserves a result of the other operation executed after the movement operation [col. 2, lines 37-41 disclose operations which may be undone, such as a move operation] but before that the movement operation is cancelled [col. 5, lines 5-9 disclose that only edit B can be cancelled, leaving the rest of the edits (A, C-E), intact; this decision may be made before the cancelling of an operation]. That is, Ginetti teaches a movement operation, as well as a functionality that allows for a decision to modify operations before an operation is cancelled. Finally, Lehmann teaches a selection of treatment of other operation; performing treatment of the other operation after receiving the selection of the treatment of the other operation in response to the cancellation of the movement operation with respect to the object [Fig. 5, paras 0080-0082 disclose a list of actions in order, and the ability to make selections on actions to modify them, for instance, delete, enable/disable, etc.; the actions that are not deleted, remain, i.e. are performed]. That is, Lehmann teaches the ability to provide a list of actions in order and the ability to modify them; actions that are not deleted, remain, i.e. are performed. It is the combination of prior art that teaches, “perform the treatment of the other operation after receiving the selection of the treatment of the other operation in response to the cancellation of the movement operation with respect to the object, wherein the screen includes options, which are used to determine whether or not to leave the object that preserves a result of the other operation executed after the movement operation but before that the movement operation is cancelled“. 

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Sano (US-6377964-B1) discloses searching a history of operations [Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173